DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-21 in application number 16/263,894 in the Response filed 07/29/2022.  Claims 1 and 3-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
I.	Rejection of claims 1, 3-21, under 35 U.S.C. 103.
	The MOYERS reference discloses applying machine learning techniques to document analysis, including invoices.  Applicant argues that Moyers does not disclose “obtain, from the second data model, the prediction value indicating a likelihood of the particular transactional documents being a problematic transactional document, a prediction value indicating a likelihood that a particular transaction document causes a cancellation based on a discrepancy between an invoice and a purchasing order, or a prediction value indicating a likelihood that a particular transaction document causes a processing dispute based on a discrepancy of a payment amount.”  Response at 24.
	Applicant’s argument is addressed to the limitation added upon amendment, quoting claim 8 above.  As addressed fully, in the 35 U.S.C. 103 rejection, MOYERS is cited as disclosing all elements of this limitation but for those elements disclosed by RODEN, the causes the cancellation and causes the processing dispute.  The amendment does not add any new elements not already within the cited paragraphs of MOYERS.  With respect to claim 8 reciting to a second data model, the term second is interpreted as invoking the recitation to a first, training model in the prior limitation.  This is addressed fully in the section 103 rejection.
	However, the amendment has created a new ground of rejection under 35 U.S.C. 112(a) for lack of adequate written description because it recites to the predictive value indicating the likelihood of a problematic transaction document causing a transaction processing error.  As discussed in this section, the Specification discloses predictive values as indicative of problematic documents, which are analyzed to generate exceptions; exceptions are used to generate a set of claims that describe transaction processing errors, and the set of claims is used as the basis for performing an action to correct the predicted transaction processing error.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1 and 3-21, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1, representative of independent claims 8 and 15, recites: the prediction value including at least one of: a prediction value indicating a likelihood that a particular transaction document causes a cancellation based on a discrepancy between an invoice and a purchasing order, or a prediction value indicating a likelihood that a particular transaction document causes a processing dispute based on a discrepancy of a payment amount.
	The Specification describes the predictive value with respect to generated exceptions, the set of claims, and actions performed based on the set of claims:
Additionally, or alternatively, the transaction management platform may generate an exception based on the one or more data models. For example, the transaction management platform may provide one or more values included in a transactional document as input to a data model to cause the data model to output a prediction value indicating a likelihood of the transactional document being a problematic transactional document. If the prediction value indicating the likelihood of the transactional document being a problematic transactional document satisfies a threshold value, then the transaction management platform may generate an exception.
Spec. at 0040 (describing (i) that predictive values indicate problematic transactional documents, and (ii) generating an exception based on whether the predictive value “satisfies a threshold value).
[0044] As shown in Fig. lC, and by reference number 130, the transaction management platform may generate a set of claims. For example, the transaction management platform may generate a set of claims based on one or more of the first set of exceptions and one or more of the second set of exceptions.
Spec. at 0044 (describing generating the set of claims based on the exceptions).
[0047] As another example, assume a particular claim indicates that a duplicate transactional document has caused the account of the client organization to update erroneously (e.g., a duplicate payment was made prior to identification of the duplicate transactional document). In this case, and as shown by reference number 135-2, the transaction management platform may provide, to a vendor device, a request to credit the account of the client organization. [0048] In some implementations, the transaction management platform may perform additional actions, such as one or more actions associated with reducing a likelihood of a transactional document causing or influencing a cancellation, one or more actions associated with reducing a likelihood of a transactional document causing or influencing a processing dispute, one or more actions associated with reducing a likelihood of a transactional document causing or influencing a delivery issue, and/or the like, as each described further herein. Furthermore, in some cases, the vendor organization may offer a discount if a particular transactional document is processed before a discount deadline, and the transaction management platform may generate scheduling information for the particular transactional document to ensure that the particular transactional document is processed before the discount deadline.
Spec. at 0047-48 (describing the “vendor organization” performing actions based on the information provided by a particular claim).
	The limitation recites to the predictive value indicating a likelihood that a document will cause a specific transaction processing outcome. The Specification lacks adequate written description to support this limitation because it is not the predictive value but the generated set of claims that indicate the transaction processing outcome, i.e., whether the transactional document is likely to cause a cancellation or processing dispute.  The predictive values are indicative of the exceptions; and no exceptions have been generated, let alone a set of claims, that would render the predictive value indicative of the document causing an action.
	Therefore claims 1, 8, and 15 lack adequate written description and claims 1, 3-21 stand rejected under 35 U.S.C. 112(a).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 20190251149 A1 (hereinafter “MOYERS”) in view of U.S. Pre-Grant Publication US 2014/0153787 A1 (hereinafter “SCHMIDTLER”), and further in view of U.S. Patent No. US 6249774 B1 (hereinafter “RODEN”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number or “row:col”; bold-type is used to emphasize disclosure.

	Regarding independent claims 1, 8, and 15, MOYERS discloses:
1. 	A device, comprising: 
		one or more memories;
		and one or more processors, coupled to the one or more memories, to: 
8.		A method, comprising:
15.		A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to:
[0026] FIG. 1 is diagrammatic representation of one embodiment of an electronic data interchange (EDI) management system 100 operating in a network environment . . . . EDI analytics system 150 comprises EDI analytics manager 155, EDI data extractor 160, metrics data generator 165, prediction generator 175 and interface module 177. EDI analytics system 150 includes a data store 180 configured to store document records 182 containing EDI document data and related data. Data store 180 may comprise one or more databases, file systems or other data stores. 
MOYERS at 0026, 0031 Fig. 1 (depicting EDI management system with component EDI analytics system 150); further MOYERS at 0048 (“FIG. 6A and FIG. 10 illustrate example embodiments of training a prediction model and FIG. 6B and FIG. 11 illustrate example embodiments of applying the prediction model.”); MOYERS at 0068 (“FIG. 6A is block diagram illustrating one embodiment of a metrics data generator 600 and prediction generator 640 processing document records 610 stored in a data store 605.”).
NOTE: The limitations of representative claim 1 are presented, commensurate in scope with claims 8 and 15, except where otherwise required.
1.1		obtain historical transactional information associated with a set of historical transactional documents, between a client organization and a vendor organization, that have already been processed;
Prediction generator 230 builds (trains or retrains) a machine learning prediction model using metrics data determined by metrics data generator 225 for historical records and uses the prediction model to analyze new EDI documents to classify the new EDI documents into predefined classes.
MOYERS at 0048 (disclosing the “historical records” as a set of historical transactional documents . . . that have already been processed); further MOYERS at 0007 (disclosing an embodiment of the records to be between a client organization and a vendor organization (“An example of this shortcoming can be seen with respect to late and early delivery of items ordered in EDI purchase orders. In a typical EDI exchange, a first trading partner will send an EDI PO to a second trading partner ordering items and specifying a requested delivery date.”),
1.2		determine a first group of trends and a second group of trends, each associated with values included in the set of historical transactional documents, by using one or more machine learning techniques to process the historical transactional information, 
MOYERS at 0079 (“Feature extractor 650 outputs the reference feature vector generated for each exemplar EDI document in the training corpus . . . to a model builder 660 which applies machine learning techniques to the reference feature vectors and actual classifications to build a prediction model 662.”); MOYERS at 0080 (“The model 662 can output the class associated with the reference feature vector having the highest similarity to the input feature vector as a classification for the document from which the input feature vector was created. The classification may represent a prediction of an event.”); further MOYERS at 0098 (“At 1010, the prediction generator inputs the feature vectors representing the exemplar EDI documents and the corresponding actual classifications of the exemplar EDI documents into a model builder configured to generate a prediction model from the feature vectors and actual classifications. The prediction generator, at 1012, can store the resulting prediction model.”).
		wherein the first group of trends identifies relationships between the values included in the set of historical transactional documents and particular transaction processing outcomes associated with the set of historical transactional documents, 
		and wherein the second group of trends identifies relationships indirectly related to, and requiring further analyzing to prevent, the particular transaction processing outcomes;
MOYERS at 0081-82 (“The model builder 660 can associate feature vectors generated from class 622 with a first class (e.g., on-time delivery) and feature vectors generated from class 624 with a second class (late delivery). The prediction model 662 thus has a reference set of feature vectors for each class, the features vectors representing element information from the exemplar PO documents.”); MOYERS further at 0084 (“ The model builder 660 can associate feature vectors generated from the actual on-time payment class with a first class (e.g., on-time payment) and feature vectors generated from the translated EDI document from class 624 with a second class (late delivery). The prediction model 662 thus has a reference set of feature vectors for each class, the features vectors representing element information from the exemplar invoice documents.”); further MOYERS at 0098, Fig. 10A (“At step 1008, the prediction generator generates a feature vector for the exemplar EDI document from the determined features. As discussed above, this may include generating feature vectors for individual segments or data elements of the exemplar EDI document and combining the feature vectors to create a feature vector representing the exemplar EDI document.”).
The commensurate limitation in method claim 8, disclosed by MOYERS, additionally recites to: 
8.2		 training, by the device, a data model on the historical transactional information, by associating the set of historical transactional documents with configurable values indicating a likelihood of a particular historical transactional document, of the set of historical transactional documents, being a problematic historical transactional document,
The recitation to configurable values indicating a likelihood of a particular historical transactional document describes training a data model with historical documents and values associated with the historical documents; MOYERS performs this same step of training a data model with “reference feature vectors” and “actual classifications.”  The subsequent wherein clauses (detailed above) are the same in claim 8, as claims 1 and 15.
1.3		receive a set of transactional documents associated with new transactions between the client organization and the vendor organization;
MOYERS at 0085 (“Using the model 662 trained in this manner, an input feature vector generated from a new invoice can be compared to the reference set of feature vectors representing the known classes to determine the reference feature vector that has the highest similarity to the input feature vector.”).
Claim Interpretation: The independent claims recite a set of transaction documents associated with new transactions and then continues to recite to the term transactional document without invoking the transactional documents as being limited by new documents.
1.4		provide one or more values included in transactional documents, of the set of transactional documents, into a data model to cause the data model to output a prediction value indicating a likelihood of the transactional documents being problematic transactional documents;
MOYERS at 0087 (“With reference to FIG. 6B, prediction generator 640 can periodically search data store 605 for new document records 680 and, if it finds a document record meeting particular criteria, apply a prediction model 662 to the EDI data from the document record 680. For example, prediction generator 640 can review data store 605 daily for new PO document records, invoice document records or other document records.”).
Claim Interpretation: This limitation recites two distinct types of values: (i) the values included that are input into the data model, and (ii) the predictive value recited as output by the data model.
The commensurate limitation in method claim 8, disclosed by MOYERS, additionally recites to:
8.4		 providing, by the device, one or more values included in transactional documents, of the set of transactional documents, as input to a second data model, different from the data model, to cause the second data model to output a prediction value indicating a likelihood of the transactional documents being problematic transactional documents;
This limitation is commensurate in scope with that of claims 1 and 15, even with the recitation to the second data model different from the data model, because the Specification discloses that more than one data model may be trained to input predictive values and output exceptions.  See Spec. at 0040.  The Specification nowhere recites the term second data model to narrow the scope of the claim beyond invoking the recitation to training . . .. a model, as the first recited model, and a second model recited here.  Examiner interpreted this limitation in the non-final action to be commensurate in scope with claims 1 and 15 because the second model is explicitly recited to as a predictive model—it indicates the likelihood that a document is a problematic document—such that the term second invokes the first recited model, training, by the device, a model, in the prior limitation.
1.4.1		obtain, from the data model, the prediction value indicating the likelihood of the transactional documents being problematic transactional documents, the prediction value including at least one of:
MOYERS at 0085. MOYERS at 0087 (disclosing the obtained predictive value as the “value set”) (“As illustrated by the value set for the predicted metrics data attribute 616 in FIG. 6B, prediction generator can track the delivery status (or other status) by adding the predicted classification (e.g., predicted delivery status) to the document record for the EDI document.”).
[i]		 a prediction value indicating a likelihood that a particular transaction document causes a cancellation based on a discrepancy between an invoice and a purchasing order,
[ii]		 or a prediction value indicating a likelihood that a particular transaction document causes a processing dispute based on a discrepancy of a payment amount;
MOYERS at 0087 (“As another example, prediction generator 640 can predict a payment status for an EDI document using model 662 that classifies invoices into a predicted on-time payment class and a predicted late payment class.”).
The commensurate limitation in method claim 8, disclosed by MOYERS, additionally recites to:
8.4.1		obtaining, by the device and from the second data model, the prediction value indicating the likelihood of the transactional documents being problematic transactional documents, the prediction value including at least one of: [. . .];
The recitation to the second data model in claim 8 is interpreted as discussed at limitation 8.4, as a predictive model that is the second recited model, invoking the first recited training model.
Claim Interpretation: (I) The Specification describes the recited predictive value as follows:
Additionally, or alternatively, the transaction management platform may generate an exception based on the one or more data models. For example, the transaction management platform may provide one or more values included in a transactional document as input to a data model to cause the data model to output a prediction value indicating a likelihood of the transactional document being a problematic transactional document. If the prediction value indicating the likelihood of the transactional document being a problematic transactional document satisfies a threshold value, then the transaction management platform may generate an exception.
Spec. at 0040 (emphasis added).  This paragraph describes how the transaction management platform generates an exception based on a predictive value.  The recited predictive value and exception terms are distinct elements.  The predictive value is output from the data model but does not itself constitute the generated exception; it instead indicates a likelihood of the transactional document being a problematic transactional document.  It is the problematic transaction document—and whether the predictive value of that document satisfies a threshold value—that is used to determine whether an exception should be generated.  Once an exception is generated, the device generates a set of claims based on the exceptions.  Spec. at 044.  The set of claims identifies a basis for performing one or more actions to prevent the correction or prevention of one or more transaction processing errors.  Spec. at 0046.  (II)  By comparison, the present limitations recite to the predictive value as indicating the likelihood that the document causes a cancellation or causes a processing dispute.  See Spec. at 0047-48.
1.5		generate, based on determining that the prediction value meets or exceeds a threshold associated with one or more of the first group of trends or the second group of trends, a first set of exceptions indicating that the  transactional documents are the problematic transactional documents;
[0035] Prediction generator 175 uses the metrics data generated by metrics data generator 165 to build (train or retrain) a machine learning prediction model 184 configured to predict events, including exceptions, for new EDI documents. More particularly, the model 184 can be configured to classify an EDI document into a class from a plurality of predefined classes, where each class corresponds to the predicted occurrence or non-occurrence of an event. 
MOYERS at 0035 (disclosing the generation of the first set of exceptions via the prediction generator and the machine learning prediction model where the “class” corresponds to the “occurrence or non-occurrence” of a transaction outcome).
1.6		generate, using a similarity analysis technique, a second set of exceptions indicating that one or more additional transactional documents, of the set of transactional documents, are duplicate transactional documents, that caused an account of the client organization to update erroneously or are capable of causing the account of the client organization to update erroneously;
[0085] Using the model 662 trained in this manner, an input feature vector generated from a new invoice can be compared to the reference set of feature vectors representing the known classes to determine the reference feature vector that has the highest similarity to the input feature vector. The model 662 can output the class associated with the reference feature vector having the highest similarity to the input feature vector as a classification for the document from which the input feature vector was created. In this example, the classification represents a prediction of an on-time payment or late payment.
MOYERS at 0085 (disclosing the similarity analysis to generate the exception).  See further MOYERS at 0087 (“Model 662 can compare the input feature vector for an EDI document to the reference set of feature vectors representing the known classes to determine which of the known class feature vectors has the highest similarity to the input feature vector and thus classify the input feature vector.”); MOYERS at 0036 (“The model 184 can output the class associated with the reference feature vector having the highest similarity to the input feature vector as a classification for the document from which the input feature vector was created.”).
Claim Interpretation:  This limitation recites to additional transaction documents.  The claim recites to a set of transactional documents in an earlier limitation (1.4): provide one or more values included in transactional documents, of the set of transactional documents, into a data model.  These transactional documents are recited as associated with new transactions (at 1.3).   The additional documents of the present limitation 1.6 are considered additional to the set recited at limitations 1.3 and 1.4; the recited generate step is to generate exceptions indicating a characteristic of the document set, i.e., whether the one or more are duplicate documents.
1.7		generate a set of claims based on at least one of: one or more first exceptions, of the first set of exceptions, or one or more second exceptions, of the second set of exceptions, 
		wherein each claim verifies at least one of: a first exception, of the one or more first exceptions, as a first valid exception, or a second exception, of the one or more second exceptions, as a second valid exception different from the first valid exception;
MOYERS at 0087 (disclosing the prediction generator as identifying exceptions corresponding to “class,” and generating a claim or “status”) (“As another example, prediction generator 640 can predict a payment status for an EDI document using model 662 that classifies invoices into a predicted on-time payment class and a predicted late payment class. As illustrated by the value set for the predicted metrics data attribute 616 in FIG. 6B, prediction generator can track the delivery status (or other status) by adding the predicted classification (e.g., predicted delivery status) to the document record for the EDI document.”); MOYERS at 0035 (disclosing the generation of the first set of exceptions via the prediction generator and the machine learning prediction model where the “class” corresponds to the “occurrence or non-occurrence” of a transaction outcome).
1.8		 and prior to processing the set of transactional documents, perform, based on the set of claims, one or more first actions   ,  associated with correction or prevention of one or more transaction processing errors relating to the set of transactional documents, 
		and  one or more second actions  associated with reducing a second likelihood of the transactional documents causing  the one or more transaction processing errors.
MOYERS at 0096 (disclosing the recited action as the dashboard providing alerts to the user, where the alert notifies the user of a predicted transaction processing error) (“FIG. 8 illustrates one embodiment of a dashboard 800 that may be provided to an OU user that alerts the user of predicted events, such as predicted late deliveries (indicated at 802).”); MOYERS at 0098 (disclosing the dashboard  is used to predict other events or the transaction processing errors) (“Dashboard 800 further illustrates that embodiments may be used to predict other events, such as payment of invoices (indicated at 804). Furthermore, the dashboard may display summaries of metrics (e.g., summaries of metric data generated by a metrics data generator.”).
Claim Interpretation: (I) The present limitation describes the claimed device or computer-implemented method as performing one or more first actions.  The limitation does not recite what those actions are, only that the actions are associated with prevention of one or more transaction processing errors relating to the set of transactional documents.  Describing the association of the actions does not distinguish whether the actions performed by the device correct the error or whether the device performs an action that results in another entity correcting the error, e.g. issuing an alert to correct an error.  Reciting to the intended outcome of an action is outside the scope of the claimed device and computer implemented method. (II) The present limitation does not recite to processing a transaction document.  Moreover, it does not recite to the present device or computer-implemented method as performing the processing step; it simply recites prior to processing, as in before the processing occurs.  Notwithstanding, the disclosure of MOYERS to the “dashboard” is to a “dashboard” used to a predict a transaction event before it occurs, i.e., it is within the scope of predicting before processing occurs.
	However, MOYERS does not explicitly disclose:
at 1.4.1	    [a particular transaction document] causes a cancellation based on a discrepancy between an invoice and a purchasing order, or a . . . causes a processing dispute based on a discrepancy of a payment amount;
at 1.6	 [that one or more additional transactional documents] are duplicate transactional documents,  that  caused an account of the client organization to update erroneously or are capable of causing the account of the client organization to update erroneously
	SCHMIDTLER discloses:
1.6		generate, using a similarity analysis technique, a second set of exceptions indicating that one or more additional transactional documents, of the set of transactional documents, are duplicate transactional documents, that have caused an account of the client organization to update erroneously or are capable of causing the account of the client organization to update erroneously;
[0047] A still further additional aspect of the presently disclosed techniques includes utilizing as the identifier an entirety of textual information identified and/or extracted from the document (e.g. via OCR). This exemplary approach may be particularly advantageous in embodiments subsequently employing fuzzy matching to validate a document, as described in further detail below. For example, in one embodiment utilizing an entirety of the textual information identified in the first document may be advantageous because the fuzzy matching process is provided more data from which to characterize and/or validate the document, enabling a more robust analysis of the content (e.g. textual information per se) and/or context of the document (e.g. the intended origin of the document, intended destination of the document, intended purpose of the document, etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions).
SCHMIDTLER at 0047 (disclosing using “fuzzy matching” as a similarity analysis technique to detect duplicate transactional documents, where the detection of duplicates corresponds to an exception thrown on analysis).
	Where MOYERS discloses its EDI management system performing the recited machine learning functions to generate exceptions and claims, and where SCHMIDTLER discloses a document analysis system for processing duplicate documents; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MOYERS to generate exceptions with respect to the duplicate documents of SCHMIDTLER because the system of MOYERS utilizes similarity analysis to determine classes of documents, and can generate a class of duplicate documents, as in SCHMIDTLER, to a predictable result.  
	However, the combination of MOYERS in view of SCHMIDTLER remains to disclose:
at 1.4.1	    [a particular transaction document] causes a cancellation based on a discrepancy between an invoice and a purchasing order, or a . . . causes a processing dispute based on a discrepancy of a payment amount;
 	RODEN discloses these elements, namely:
1.4.1		obtain, from the data model, the prediction value indicating the likelihood of the transactional documents being problematic transactional documents, the prediction value including at least one of:
[i]		 a prediction value indicating a likelihood that a particular transaction document causes a cancellation based on a discrepancy between an invoice and a purchasing order,
[ii]		 or a prediction value indicating a likelihood that a particular transaction document causes a processing dispute based on a discrepancy of a payment amount;
The central depository computer 114 is responsible for inspecting and processing the billing data in order that each customer may be provided with a suitable invoice which reflects accurate information. In particular, it is desirable to be able to detect and avoid erroneous or double billing by eliminating duplicate entries 216. That is, the data is inspected to verify that the transaction being recorded is not a duplicate in terms of an identical item being dispensed by the same customer to the same consumer. If such a duplicate transaction 218 is detected, it is recorded and eliminated from the billing process.
RODEN at 4:54 (disclosing update erroneously and a dispute process)
As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor.
RODEN at 6:45 (disclosing cancellation)
	RODEN is analogous art in that involves the analysis of transaction documents, and computer implemented steps taken as a result of the analysis.  RODEN discloses steps for working with the transaction documents of SCHMIDTLER involving where a computer inspects and processes invoices and creates exceptions for erroneous updates, disputes, and cancellations.
	Where MOYERS discloses its EDI management system performing the recited machine learning functions to generate exceptions and claims; where SCHMIDTLER discloses a document analysis system for processing duplicate documents; and where RODEN further discloses classes of problematic transaction documents involving erroneous updates, disputes, and cancellations— It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MOYERS to generate exceptions with respect to the duplicate documents of SCHMIDTLER, and to further include the problematic documents of RODEN, because the system of MOYERS can perform the recited machine learning steps to generate exceptions for the duplicates of SCHMIDTLER and problematic documents of RODEN the same as it would generate its own problematic document exceptions, to a predictable result.
	Therefore independent claims 1, 8, and 15, are rendered obvious by MOYERS, in view of SCHMIDTLER, and in further view of RODEN.

	Regarding claims 3 and 19 the device of claim 1, wherein the one or more processors, when generating the second set of exceptions, are to: 
	MOYERS discloses:
		compare one or more values identified in an additional transactional document, of the one or more additional transactional documents, to one or more corresponding values included in the set of historical transactional documents, 
		wherein the one or more corresponding values are associated with a trend, of the first group of trends or the second group of trends, and are to be used as replacement values, 
MOYERS at 0048 (“Metrics data generator 225 analyzes the document records to generate metrics data representative of the performance, efficiency, progress or other quantifiable measure that can be associated with EDI documents. Prediction generator 230 builds (trains or retrains) a machine learning prediction model using metrics data determined by metrics data generator 225 for historical records and uses the prediction model to analyze new EDI documents to classify the new EDI documents into predefined classes.”); MOYERS at 0086 (disclosing further with respect to historical transactional documents in this process) (“Prediction generator 640 may, in some embodiments, process exemplar historical document records—that is, document records for which metrics data generator 600 has generated metrics data indicative of class.”); and further MOYERS at 0087 (“With reference to FIG. 6B, prediction generator 640 can periodically search data store 605 for new document records 680 and, if it finds a document record meeting particular criteria, apply a prediction model 662 to the EDI data from the document record 680 . . . When prediction generator 640 finds a new document record that meets the criteria, feature extractor 650 can create a feature vector for the EDI document according to mapping rules 656.”).
		wherein the one or more processors, when performing the one or more first actions are to: 
[0050] EDI analytics system 200 may further include notification modules configured to analyze data in data store 260 and automatically send notifications to OUs. In the illustrated embodiment, for example, EDI analytics system 200 may further include an e-mail notification module 280 configured to automatically generate e-mails to OUs. The notification modules can be configured, for example, to generate notifications when certain predicted metrics data is detected in data store 260. For example, a notification module may watch for predicted delivery status data indicating that deliveries are predicted to be late and, in response to detecting a predicted late delivery status for a PO, e-mail the OU associated with the PO to alert the OU that the delivery is predicted to be late. As another example, a notification module may watch for predicted delivery status data indicating that deliveries are predicted to be late and, in response to detecting a predicted late delivery status for a PO, send an SMS to the OU associated with the PO to alert the OU that the delivery is predicted to be late. Similarly, a notification module may watch for predicted payment status data indicating that payments are predicted to be late and, in response to detecting a predicted late payment status for an invoice, e-mail, SMS or otherwise notify the OU associated with the invoice to alert the OU that the payment is predicted to be late.
MOYERS at 0096, 0098 (disclosing the recited action as the dashboard providing alerts to the user, where the alert notifies the user of a predicted transaction processing error); further MOYERS at 0050 (“The notification modules can be configured, for example, to generate notifications when certain predicted metrics data is detected in data store 260. For example, a notification module may watch for predicted delivery status data indicating that deliveries are predicted to be late and, in response to detecting a predicted late delivery status for a PO, e-mail the OU associated with the PO to alert the OU that the delivery is predicted to be late.”).
		generate an updated transactional document that includes the one or more corresponding values, and 
MOYERS at 0050 (disclosing generating the metrics data for the transactional document as part of performing the recited first action at the dashboard)
		provide the updated transactional document to a particular device, associated with the client organization, to allow the particular device to replace the additional transactional document with the updated transactional document. 
MOYERS at 0049, 0096, 0098 (disclosing providing the alert, notification, or metrics data to the dashboard or OU interface).
	However, MOYERS does not explicitly disclose:
[the one or more corresponding values] are to be used as replacement values;
generate an updated transactional document that includes the one or more corresponding values, and 
provide the updated transactional document [. . .] associated with the client organization, to allow [. . .]  to replace the additional transactional document with the updated transactional document.
	SCHMIDTLER discloses what MOYERS does not explicitly disclose and further discloses elements analogous to those disclosed by MOYERS, namely:
		compare one or more values identified in an additional transactional document, of the one or more additional transactional documents, to one or more corresponding values included in the set of historical transactional documents, 
[0062] Further still, in another embodiment, determining the validity of the first document may include automatically estimating values for expected or actual line items, header field items, etc. in the first document. Also, determining the validity of the first document may include automatically correcting values for expected or actual line items, header field items, etc. in the first document based on at least one of the textual information from the complementary document and the business rules.
[0068] The methodology presented herein may be repeated for sequential documents, which may or may not relate to the same transaction. For example, assume that a second document is part of the same transaction as a first document. After determining the validity of the first document, the validity of a second document may be determined using the original complementary document again, and/or using the first document as the complementary document. Thus, an illustrative sequence may be to run the method of FIG. 1 to validate the first document, then perform OCR on a scanned image of a second document, and extract an identifier from the second document. A second complementary document associated with the second document is identified.
SCHMIDTLER at 0062, 0068 (disclosing a first document, as one document in a set of transactional documents such that the method “may be repeated for sequential documents,” explicitly a “second document”; further disclosing a “complementary document,” with a set of business rules for comparison to any analyzed first or additional document; the compare step is disclosed as “determining the validity of the first document . . . for expected or actual line items . . . based on at least one of the textual information from the complementary document.”); SCHMIDTLER  at 0047 (as cited at 1.6) (disclosing using “fuzzy matching” as a similarity analysis technique to detect duplicate transactional documents, where the detection of duplicates corresponds to an exception thrown on analysis).
Claim Interpretation: The recitation to an additional transactional document invokes the recitation at independent claim 1 (1.6) to a second set of exceptions indicating that one or more additional transactional documents, of the set of transactional documents, are duplicate transactional documents.  SCHMIDTLER discloses identifying duplicate transactional documents as the recited second exception.
		wherein the one or more corresponding values are associated with a trend, of the first group of trends or the second group of trends, and are to be used as replacement values, 
SCHMIDTLER at 0062 (disclosing the replacement values as the values used to correct the line items of the first document by based on the additional, complementary document).
		wherein the one or more processors, when performing the one or more first actions are to: 	generate an updated transactional document that includes the one or more corresponding values, and 
SCHMIDTLER at 0062 (disclosing the updated transactional document as that with the automatically corrected values).
		provide the updated transactional document to a particular device, associated with the client organization, to allow the particular device to replace the additional transactional document with the updated transactional document.
[0077] [I]t is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.
SCHMIDTLER at 77 (in view of 0062 cited above) (disclosing the updated transactional document as that with the automatically corrected values).
	SCHMIDTLER discloses replacing the erroneous values with the correct values for a transaction document that is flagged by trends generated by the machine learning disclosure of MOYERS.  The machine learning disclosure of MOYERS is modified to produce the result of SCHMIDLTER by adding the action of SCHMIDTLER as an action further performed by the system of MOYERS.
	Therefore claims 3 and 19 rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claims 4 and 9, the device of claim 1, wherein the one or more processors, when generating the second set of exceptions, are to: 
	MOYERS discloses:
4.1		execute a direct matching technique to compare one or more values included in a first additional transactional document, of the one or more additional transactional documents, and one or more corresponding values included in a second additional transactional document, of the transactional documents, 
		determine that the one or more values included in the first additional transactional document match the one or more corresponding values that are included in the second additional transactional document, 
MOYERS at 0085 (“Using the model 662 trained in this manner, an input feature vector generated from a new invoice can be compared to the reference set of feature vectors representing the known classes to determine the reference feature vector that has the highest similarity to the input feature vector.”).
		and generate an exception, of the second set of exceptions, based on determining that the one or more values included in the first additional transactional document match the one or more corresponding values that are included in the second additional transactional document. 
MOYERS at 0035 (disclosing the model generating exceptions as the model is discussed at the cited paragraphs with respect to Figs. 6A-6B.).
	However, SCHMIDTLER discloses what MOYERS does not explicitly (emphasized), and further discloses the remaining limitation:
4.1		execute a direct matching technique to compare one or more values included in a first additional transactional document, of the one or more additional transactional documents, and one or more corresponding values included in a second additional transactional document, of the transactional documents,
		 determine that the one or more values included in the first additional transactional document match the one or more corresponding values that are included in the second additional transactional document, and generate an exception, of the second set of exceptions, based on determining that the one or more values included in the first additional transactional document match the one or more corresponding values that are included in the second additional transactional document.
[0077] In addition, it is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.
SCHMIDTLER at 0077 (disclosing direct matching as “the integrated matching and extraction algorithm,” to determine whether the one or more additional documents are valid).
9.1		executing a fuzzy matching technique to compare one or more values included in a first additional transactional document, of the one or more additional transactional documents, and one or more values included in a second additional transactional document of the one or more additional transactional documents, wherein the fuzzy matching technique is used to determine that a threshold number of values included in the first additional transactional document match corresponding values that are included in a second additional transactional document, and generating the one or more second exceptions based on determining that the threshold number of values included in the first additional transactional document match corresponding values that are included in the second additional transactional document.
[0047] A still further additional aspect of the presently disclosed techniques includes utilizing as the identifier an entirety of textual information identified and/or extracted from the document (e.g. via OCR). This exemplary approach may be particularly advantageous in embodiments subsequently employing fuzzy matching to validate a document, as described in further detail below. For example, in one embodiment utilizing an entirety of the textual information identified in the first document may be advantageous because the fuzzy matching process is provided more data from which to characterize and/or validate the document, enabling a more robust analysis of the content (e.g. textual information per se) and/or context of the document (e.g. the intended origin of the document, intended destination of the document, intended purpose of the document, etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions).
SCHMIDTLER at 0047 (disclosing the use of “fuzzy matching”  to determine whether the one or more additional documents are valid).  For both limitations 4.1 and 9.1, See SCHMIDTLER at 0062, 0068 (disclosing a first document, as one document in a set of transactional documents such that the method “may be repeated for sequential documents,” explicitly a “second document”; further disclosing a “complementary document,” with a set of business rules for comparison to any analyzed first or additional document; the compare step is disclosed as “determining the validity of the first document . . . for expected or actual line items . . . based on at least one of the textual information from the complementary document.”).
	Therefore claims 4 and 9 are rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 5, the device of claim 1, wherein the one or more processors, when generating the set of claims, are to: 
MOYERS discloses:
5.1		generate a claim, of the set of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document, of the one or more additional transactional documents is a duplicate transactional document, of the duplicate transactional documents, that has caused the account of the client organization to update erroneously;
5.2		and wherein the one or more processors, when performing the one or more first actions, are to: generate a request to credit the account of the client organization based on the claim indicating that the particular exception is valid, and provide the request to a particular device associated with the vendor organization. 
MOYERS at 0087 (disclosing the prediction generator as identifying exceptions corresponding to “class,” and generating a claim or “status”); MOYERS at 0035 (disclosing the generation of the first set of exceptions via the prediction generator and the machine learning prediction model where the “class” corresponds to the “occurrence or non-occurrence” of a transaction outcome) (“Prediction generator 175 uses the metrics data generated by metrics data generator 165 to build (train or retrain) a machine learning prediction model 184 configured to predict events, including exceptions, for new EDI documents.”), further MOYERS at 0049-50, 0096-98) (generating data for the client organization and providing that data to the particular device).
Claim Interpretation: The recitation to valid exception is interpreted as an exception generated by the recited data model of the independent claims.  An exception, as used in the present application and MOYERS at 0035 describes predicting an event; e.g. in MOYERS the prediction exception is a late delivery and the exception is valid if the exception thrown does in-fact a late delivery.  This interpretation is consistent with paragraph 00118 of the Specification: “A claim may be a document verifying that a particular exception is a valid exception. The claim may include information describing why the particular exception was generated, information describing why the particular exception is valid, transactional document information for the particular transactional document, related historical transactional document information, information associated with particular trends, and/or the like.”
	However, MOYERS does not disclose:
[of the exceptions generated] a duplicate transactional document, of the duplicate transactional documents, that has caused the account of the client organization to update erroneously
[of the performed actions] generate a request to credit the account of the client organization based on the claim indicating that the particular exception is valid, and provide the request to a particular device associated with the vendor organization
	SCHMIDTLER discloses what MOYERS does not explicitly disclose, namely:
5.1		 generate a claim, of the set of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document, of the one or more additional transactional documents, is a duplicate transactional document, of the duplicate transactional documents, that has caused the account of the client organization to update erroneously.
SCHMIDTLER at 0062, 0068 (disclosing a first document, as one document in a set of transactional documents such that the method “may be repeated for sequential documents,” explicitly a “second document”; further disclosing a “complementary document,” with a set of business rules for comparison to any analyzed first or additional document; the compare step is disclosed as “determining the validity of the first document . . . for expected or actual line items . . . based on at least one of the textual information from the complementary document.”); SCHMIDTLER  at 0047 (as cited at 1.6) (disclosing using “fuzzy matching” as a similarity analysis technique to detect duplicate transactional documents, where the detection of duplicates corresponds to an exception thrown on analysis).
	The combination of MOYERS in view of SCHMIDTLER does not disclose: 
generate a request to credit the account of the client organization based on the claim indicating that the particular exception is valid, and provide the request to a particular device associated with the vendor organization
	However, RODEN discloses these elements, namely:
5.2	 	generate a request to credit the account of the client organization based on the claim indicating that the particular exception is valid, and provide the request to a particular device associated with the vendor organization.
As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor. When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items. This negative billing data is held in storage 254 so as to be included with the composite billing data 248 of the following day or some subsequent day when sufficient numbers of items are sold to reflect a positive billing transaction.
RODEN at 6:45.
	Therefore claim 5 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 6, the device of claim 1, wherein the one or more processors, when generating the set of claims, are to:
	MOYERS discloses:
6.1		generate a claim, of the set of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document, of the one or more additional transactional documents, is a duplicate transactional document, of the duplicate transactional documents, that is capable of causing the account of the client organization to update erroneously;
MOYERS at 0087, 0035 (as cited at claim 5).
6.2		and wherein the one or more processors, when performing the one or more first actions, are to: generate a request to prevent the particular additional transactional document from being processed, and provide the request to a particular device associated with the client organization. 
MOYERS at 0098 (disclosing the system alerting via the dashboard) (“Dashboard 800 further illustrates that embodiments may be used to predict other events, such as payment of invoices (indicated at 804). Furthermore, the dashboard may display summaries of metrics (e.g., summaries of metric data generated by a metrics data generator.”).
	However, MOYERS does not disclose:
[of the exceptions generated] a duplicate transactional document, of the duplicate transactional documents, that is capable of causing the account of the client organization to update erroneously
[of the performed actions] generate a request to prevent the particular additional transactional document from being processed, and provide the request to a particular device associated with the client organization.
	SCHMIDTLER discloses what MOYERS does not explicitly, namely:
6.1	 	generate a claim, of the set of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document, of the one or more additional transactional documents, is a duplicate transactional document, of the duplicate transactional documents, that is capable of causing the account of the client organization to update erroneously
SCHMIDTLER at 0047, 0062, 0068 (as cited at claim 5).
		and wherein the one or more processors, when performing the one or more first actions, are to: generate a request to prevent the particular additional transactional document from being processed, and provide the request to a particular device associated with the client organization. 
[0077] In addition, it is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.
SCHMIDTLER at 0077 (disclosing detecting duplicate transaction documents, and as the recited action, updating those erroneous documents, so as to correct or remove invalid invoices.
	Therefore claim 6 is rendered obvious by MOYERS in view of SCHMIDTLER and further in view of RODEN.

	Regarding claim 7, the device of claim 1, wherein the one or more processors are further to:
	MOYERS discloses:
7.1		determine, after determining the first group of trends and the second group of trends, a first time period at which a particular device associated with the vendor organization is likely to provide a duplicate transactional document, of the duplicate transactional documents, corresponding to a particular additional transactional document, of the one or more additional transactional documents, to the one or more processors;
MOYERS at 0035-36, 0085, 0087 (as cited at independent claim 1) (disclosing determining . . . the first group of tends and the second group of trends with respect to an additional transactional documents of the set of transactional documents). 
7.2		generate, for the particular additional transactional document, scheduling information identifying a second time period at which to process the particular additional transactional document, wherein the second time period is before the first time period and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period;
MOYERS at 0076 (disclosing generate, for the particular additional transactional document, scheduling information for training the model according to specific data, from a specific customer) (“Prediction generator 640 can receive a trigger input 648, such as a task from a resource manager scheduler to initiate a training job. In some cases, the task may specify the set of data over which the model is to be trained. For example, in one implementation, a task may cause prediction generator 640 to build a prediction model using records associated with a specific customer.”).
Claim Interpretation: The above clause, and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period, only describes information outside the scope of the claimed device, i.e., information about what the client organization is eligible to receive.  This is written descriptive information pertaining to the use of the generated scheduling information by the client organization, which is outside the scope of the device of claim 1.
7.3		and provide the scheduling information to a particular device, associated with the client organization, to permit the particular device to process the particular additional transactional document before the second time period. 
Claim Interpretation: The present claim depends from independent claim 1, which is directed to a device.  The device is consistent with the “transaction management platform” described in the Specification.  The recited particular device at the present limitation is not within the scope of the device recited at independent claim 1.  Therefore actions recited to be performed by the particular device are outside the scope of the claim.  In particular the clause to permit the particular device to process the particular additional transactional document before the second time period, is outside the scope of the claim.  Notwithstanding, applicable prior art has been cited.
	MOYERS does not explicitly disclose:
(at 7.1) [determine] a first time period at which a particular device associated with the vendor organization is likely to provide a duplicate transactional document, of the duplicate transactional documents, corresponding to a particular additional transactional document, of the one or more additional transactional documents, to the one or more processors
(at 7.2) [generate] scheduling information identifying a second time period at which to process the particular additional transactional document, wherein the second time period is before the first time period and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period
(at 7.3) and provide the scheduling information to a particular device, associated with the client organization, to permit the particular device to process the particular additional transactional document before the second time period. 
	SCHMIDTLER discloses what MOYERS does not, namely:
7.1		[. . . ] a duplicate transactional document, of the duplicate transactional documents, corresponding to a particular additional transactional document, of the one or more additional transactional documents [ . . . ]
SCHMIDTLER at 0047, 0062, 0068 (as cited at claims 5 and 6).
	The combination of MOYERS in view of SCHMIDTLER does not disclose:
(at 7.2) scheduling information identifying a second time period at which to process the particular additional transactional document, wherein the second time period is before the first time period and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period
(at 7.3) and provide the scheduling information to a particular device, associated with the client organization, to permit the particular device to process the particular additional transactional document before the second time period. 
	However, RODEN discloses these elements, namely:
7.2		 generate [. . . ] scheduling information identifying a second time period at which to process the particular additional transactional document, wherein the second time period is before the first time period and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period
As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor. When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items. This negative billing data is held in storage 254 so as to be included with the composite billing data 248 of the following day or some subsequent day when sufficient numbers of items are sold to reflect a positive billing transaction.
RODEN at 6:45.
7.3	 	and provide the scheduling information to a particular device associated with the client organization to permit the particular device associated with the client organization to process the particular additional transactional document before the second time period.
The central depository computer 114 is responsible for inspecting and processing the billing data in order that each customer may be provided with a suitable invoice which reflects accurate information. In particular, it is desirable to be able to detect and avoid erroneous or double billing by eliminating duplicate entries 216. That is, the data is inspected to verify that the transaction being recorded is not a duplicate in terms of an identical item being dispensed by the same customer to the same consumer. If such a duplicate transaction 218 is detected, it is recorded and eliminated from the billing process.
RODEN at [4:54] (disclosing update erroneously and a dispute process).
This same information is transmitted to the computer 114 at the warehouse site where one or more of the designated items to be replenished are held in the inventory of the distributor. Computer 114 completes an examination 306 of the information so as to eliminate duplicate transactions and assure that the customer will not be sent any items other than those actually needed to replenish its inventory for a given period of time. The examination 306 to eliminate duplicates takes into account the customer's history of prior transactions for the same items during the same billing period.
RODEN at [7:56].
	Therefore claim 7 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 11, the method of claim 8, 	MOYERS discloses: 
		wherein performing the one or more first actions includes at least one of:
		a first one or more first actions that cause a first particular device, associated with the client organization, to prevent a duplicate transactional document, of the duplicate transactional documents, from being processed, 
		a second one or more first actions that cause a second particular device, associated with the vendor organization, to request a credit to the account of the client organization, 
		a third one or more first actions that cause a third particular device, associated with a sales representative of the client organization, to reduce a chance of a transactional document being cancelled, 
		or a fourth one or more first actions that cause a fourth particular device, associated with an employee of the client organization, to reduce a chance of the transactional document being associated with the processing dispute. 
MOYERS at 0096, 0098 (disclosing performing the one or more first actions includes the first, second, third, and fourth actions); MOYERS at 0084 (disclosing with respect to delivery issue) (“The model builder 660 can associate feature vectors generated from the actual on-time payment class with a first class (e.g., on-time payment) and feature vectors generated from the translated EDI document from class 624 with a second class (late delivery).”).
Claim Interpretation: Each of the recited first through fourth actions are recited as performed by a first through fourth particular device that is outside the scope of the device of the computer-implemented method of independent claim 8.  The claimed device performing a recited function, performing an action, is within the scope of the claim.  Notwithstanding, prior art is applied.
	MOYERS does not explicitly disclose:
to prevent a duplicate transactional document, of the duplicate transactional documents, from being processed
to request a credit to the account of the client organization
to reduce a chance of a transactional document being cancelled,
to reduce a chance of the transactional document being associated with the processing dispute
	SCHMIDTLER discloses:
		a first one or more first actions that cause a first particular device, associated with the client organization, to prevent a duplicate transactional document, of the duplicate transactional documents, from being processed, 
SCHMIDTLER at 0062, 0068 (disclosing a first document, as one document in a set of transactional documents such that the method “may be repeated for sequential documents,” explicitly a “second document”; further disclosing a “complementary document,” with a set of business rules for comparison to any analyzed first or additional document; the compare step is disclosed as “determining the validity of the first document . . . for expected or actual line items . . . based on at least one of the textual information from the complementary document.”); SCHMIDTLER  at 0047 (as cited at 1.6) (disclosing using “fuzzy matching” as a similarity analysis technique to detect duplicate transactional documents, where the detection of duplicates corresponds to an exception thrown on analysis).
	The combination of MOYERS in view of SCHMIDTLER does not explicitly disclose
to request a credit to the account of the client organization
to reduce a chance of a transactional document being cancelled,
to reduce a chance of the transactional document being associated with the processing dispute
	However, RODEN discloses these elements, namely:
		a second one or more first actions that cause a second particular device, associated with the vendor organization, to request a credit to the account of the client organization, 
		a third one or more first actions that cause a third particular device, associated with a sales representative of the client organization, to reduce a chance of a transactional document being cancelled, [. . .]
		or a fourth one or more first actions that cause a fifth particular device, associated with an employee of the client organization, to reduce a chance of the transactional document being associated with the processing dispute. 
The central depository computer 114 is responsible for inspecting and processing the billing data in order that each customer may be provided with a suitable invoice which reflects accurate information. In particular, it is desirable to be able to detect and avoid erroneous or double billing by eliminating duplicate entries 216. That is, the data is inspected to verify that the transaction being recorded is not a duplicate in terms of an identical item being dispensed by the same customer to the same consumer. If such a duplicate transaction 218 is detected, it is recorded and eliminated from the billing process.
RODEN at 4:54 (disclosing update erroneously and a dispute process)
As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor. When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items. This negative billing data is held in storage 254 so as to be included with the composite billing data 248 of the following day or some subsequent day when sufficient numbers of items are sold to reflect a positive billing transaction.
RODEN at 6:45 (disclosing cancellation and credit to account).
	Therefore claims 11 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 12, the method of claim 8, 
	MOYERS discloses:
12.1		wherein generating the first set of exceptions comprises: generating the one or more exceptions to flag a transactional document, of the transactional documents, as being associated with at least one of: the cancellation, the processing dispute;
MOYERS at 0035 (disclosing the generation of the first set of exceptions via the prediction generator and the machine learning prediction model where the “class” corresponds to the “occurrence or non-occurrence” of a transaction outcome).
12.2		and wherein performing the one or more first actions comprises: generating a recommendation, wherein the recommendation is: 
		a first recommendation that includes resolution information to reduce a third likelihood of the transactional document causing or influencing the cancellation, 
		a second recommendation that includes resolution information to reduce a fourth likelihood of the transactional document causing or influencing the processing dispute, 
MOYERS at 0087 (disclosing the prediction generator as identifying exceptions corresponding to “class,” and generating a claim or “status”) (“prediction generator 640 can predict a payment status for an EDI document using model 662 that classifies invoices into a predicted on-time payment class and a predicted late payment class”); Further:
[0039] Interface module 177 can be configured to provide one or more interfaces for an OU that includes notifications of predictions determined by prediction generator 175. Interface module 177 may provide a portal through which an OU can view the notifications. In other embodiments, interface module 177 can be configured to push notifications to the OU via e-mail, SMS or other configured mechanism. In particular, predictions of events can be surfaced to the user. For example, interface module 177 may provide notifications of predicted late or early delivery, notifications that invoices will or will not be paid or other notifications.
[0096] FIG. 8 illustrates one embodiment of a dashboard 800 that may be provided to an OU user that alerts the user of predicted events, such as predicted late deliveries (indicated at 802). Dashboard 800 further illustrates that embodiments may be used to predict other events, such as payment of invoices (indicated at 804). Furthermore, the dashboard may display summaries of metrics (e.g., summaries of metric data generated by a metrics data generator).
MOYERS at 0039, 0096 (disclosing the recommendations to the “dashboard” as part of the interface module 177 that pushes notifications and communicates predictions).
Claim Interpretation: (I) As stated in the rejection of independent claim 8, reciting to the intended outcome of an action is outside the scope of the claimed device and computer implemented method.  (II) The recitation to recommendation as an action is consistent with Examiner’s interpretation that transmitting an alert to an interface is also an action.  Moreover, the recommendation is described not as an action by its intended outcome, e.g., reducing a likelihood of an error.  Whether the recommendation reduces a likelihood or not is outside the scope of the claimed device and computer-implemented method; it is merely descriptive of the outcome and is silent as to an action or function to be performed by the claimed device or computer-implemented method. 
		and providing, to a particular device, associated with the client organization, at least one of: the first recommendation, the second recommendation, or the third recommendation. 
MOYERS at 0039 (disclosing the communicating to a particular device outside the EDI System, e.g., e-mail, SMS, or other configured mechanism”).
	The combination of MOYERS in view of SCHMIDTLER does not explicitly disclose at 12.1 or 12.2, all of the emphasized elements together at least one of: a cancellation or a processing dispute.
	However, RODEN discloses these elements, namely:
	RODEN at 4:54 (disclosing update erroneously and a dispute process); RODEN at 6:45 (disclosing cancellation).
	Therefore claim 12 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 13, the method of claim 8, 
	MOYERS discloses:
13.1		wherein generating the first set of exceptions comprises: generating one or more exceptions to flag a transactional document, of the transactional documents, as being associated with at least one of: the cancellation, the processing dispute;
MOYERS at 0087 (disclosing the prediction generator as identifying exceptions corresponding to “class,” and generating a claim or “status”).
13.2		and wherein performing the one or more first actions comprises: comparing one or more discrepancies identified in the flagged transactional document to a master transactional document, the master transactional document including verified values that are to be included in the flagged transactional document, generating an updated transactional document based on verified values included in the master transactional document, 
13.3		and providing the updated transactional document to a particular device, associated with the client organization, to allow the particular device to replace the flagged transactional document with the updated transactional document. 
MOYERS at 0039 (disclosing the communicating to a particular device outside the EDI System, e.g., e-mail, SMS, or other configured mechanism”).
	However, MOYERS does not explicitly disclose:
[. . .] as being associated with at least one of: the cancellation, the processing dispute
[. . .] the master transactional document including verified values that are to be included in the flagged transactional document, generating an updated transactional document based on verified values included in the master transactional document
providing the updated transactional document [. . .] to allow the particular device to replace the flagged transactional document with the updated transactional document
	SCHMIDTLER discloses:
13.2		and wherein performing the one or more first actions comprises: comparing one or more discrepancies identified in the flagged transactional document to a master transactional document, the master transactional document including verified values that are to be included in the flagged transactional document, generating an updated transactional document based on verified values included in the master transactional document, 
[0062] Further still, in another embodiment, determining the validity of the first document may include automatically estimating values for expected or actual line items, header field items, etc. in the first document. Also, determining the validity of the first document may include automatically correcting values for expected or actual line items, header field items, etc. in the first document based on at least one of the textual information from the complementary document and the business rules. In yet another embodiment, the first document may be reconstructed using the hypotheses and business rules, wherein the determining the validity step analyzes the reconstructed first document. As an option, determining the validity of the first document may include globally validating the textual information from the first document. For example, each line item of an invoice may be globally validated.
SCHMIDTLER at 0062 (disclosing the use of the “complementary document” to perform the recited comparing step in the reconstruction of a corrected document).
	The combination of MOYERS in view of SCHMIDTLER does not explicitly disclose: 
[. . .] as being associated with at least one of: the cancellation, the processing dispute
	However, RODEN discloses these elements:
13.1		wherein generating the first set of exceptions comprises: generating the one or more exceptions to flag a transactional document, of the transactional documents, as being associated with at least one of: the cancellation, the processing dispute;
	RODEN at 4:54 (disclosing update erroneously and a dispute process); RODEN at 6:45 (disclosing cancellation).
	Therefore claim 13 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claims 14 and 20, the method of claim 8, further comprising: 
	MOYERS discloses:
14.1		generating, after training the data model, scheduling information identifying a first time period at which to process a particular transactional document of the transactional documents, wherein the first time period is before a discount deadline set by the vendor organization;
MOYERS at 0076 (disclosing generate, for the particular additional transactional document, scheduling information for training the model according to specific data, from a specific customer) (“Prediction generator 640 can receive a trigger input 648, such as a task from a resource manager scheduler to initiate a training job. In some cases, the task may specify the set of data over which the model is to be trained. For example, in one implementation, a task may cause prediction generator 640 to build a prediction model using records associated with a specific customer.”).
Claim Interpretation: The above italicized clause only describes information outside the scope of the claimed device, i.e., information about what the client organization is eligible to receive.  This is written descriptive information pertaining to the use of the generated scheduling information by the client organization, which is outside the scope of the device of claim 1.
14.2		and providing the scheduling information to a particular device, associated with the client organization, to permit the particular device associated with the client organization to process the particular transactional document before the first time period. 
MOYERS at 0039 (disclosing providing an event prediction to an external client device).
Claim Interpretation: The present claim depends from independent claim 8, which is directed to a computer-implemented method performed by a device.  The device is consistent with the “transaction management platform” described in the Specification.  The recited particular device at the present limitation is not within the scope of the device recited at independent claim 1.  Therefore actions recited to be performed by the particular device are outside the scope of the claim.  In particular the clause to permit the particular device associated with the client organization to process the particular transactional document before the first time period, is outside the scope of the claim.  Notwithstanding, applicable prior art has been cited.
	However, the combination of MOYERS in view of SCHMIDTLER do not explicitly disclose:
scheduling information identifying a first time period at which to process a particular transactional document of the transactional documents, wherein the first time period is before a discount deadline set by the vendor organization
providing the scheduling information [. . .] associated with the client organization, to permit the particular device associated with the client organization to process the particular transactional document before the first time period
	RODEN discloses these elements, namely:
14.1		generating, after training the data model, scheduling information identifying a first time period at which to process a particular transactional document of the transactional documents, wherein the first time period is before a discount deadline set by the vendor organization;
RODEN at 8:29 (disclosing forecasting inventory delivery according to a schedule) (“Lastly, the update 312 of the customer's perpetual inventory 116 is also used to correspondingly update the customer's perpetual forecast 236 (also shown in FIG. 2). As was previously described, commercially available computer software is used to accurately predict the quantity and schedule of replenishment items to be shipped to the customer.”).; RODEN at 6:45 (disclosing the discount) (“When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items.”); RODEN at 7:56 (disclosing with respect to processing transactions) (“Computer 114 completes an examination 306 of the information so as to eliminate duplicate transactions and assure that the customer will not be sent any items other than those actually needed to replenish its inventory for a given period of time. The examination 306 to eliminate duplicates takes into account the customer's history of prior transactions for the same items during the same billing period.”);
14.2		and providing the scheduling information to a particular device, associated with the client organization, to permit the particular device associated with the client organization to process the particular transactional document before the first time period. 
RODEN at 8:29, 7:56.  RODEN discloses that a customer may be entitled to a credit on an account and that its computer system can predict scheduling information based on the replenishment of inventory.  This disclosure of RODEN, viewed in its entirety, encompasses the scheduling information and discount deadline elements as recited at claim 14.
	Therefore claims 14 and 20 are rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 16, the non-transitory computer-readable medium of claim 15,
	MOYERS discloses:
		wherein the one or more of the first group of trends or the second group of trends include at least one of: 
		a first trend indicating that a particular value included in a historical transactional document, of the set of historical transactional documents, has a first threshold chance of causing the account of the client organization to update erroneously, 
		a second trend indicating that the particular value included in the historical transactional document, of the set of historical transactional documents, has a second threshold chance of causing or being associated with the cancellation, 
		a third trend indicating that the particular value included in the historical transactional document, of the set of historical transactional documents, has a third threshold chance of causing or being associated with the processing dispute.
MOYERS at 0079 (disclosing the “feature extractor” as outputting the recited trend with respect to the historical transaction documents) (“Feature extractor 650 outputs the reference feature vector generated for each exemplar EDI document in the training corpus . . . to a model builder 660 which applies machine learning techniques to the reference feature vectors and actual classifications to build a prediction model 662.”); MOYERS at 0080 (“The model 662 can output the class associated with the reference feature vector having the highest similarity to the input feature vector as a classification for the document from which the input feature vector was created. The classification may represent a prediction of an event.”); further MOYERS at 0098 (“At 1010, the prediction generator inputs the feature vectors representing the exemplar EDI documents and the corresponding actual classifications of the exemplar EDI documents into a model builder configured to generate a prediction model from the feature vectors and actual classifications. The prediction generator, at 1012, can store the resulting prediction model.”).
Claim Interpretation:  This claim recited trends, enumerated first through fourth for the claimed device to identify and MOYERS discloses identifying such trends by analyzing and classifying historical documents for features.
	The combination of MOYERS in view of SCHMIDTLER does not explicitly disclose at 16.1 or 16.2, all four of the elements together: to update erroneously, a cancellation, a processing dispute.
	However, RODEN discloses these elements, namely:
16.1		to update erroneously, [. . . ]  causing or being associated with a cancellation, [. . . ] a processing dispute.
RODEN at 4:54 (disclosing to update erroneously and a dispute process); 	RODEN at 6:45 (disclosing cancellation).
	The rejection of claim 16 proceeds as do the rejections of claims 2, 11, and 12 as the elements as disclosed by MOYERS and RODEN, respectively remain analogous.  The rationale for modification remains the same.
	Therefore claim 16 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 17, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to receive the set of claims, cause the one or more processors to:
	MOYERS discloses:
17.1		receive a claim, of the set of claims, indicating that, the first exception is the first valid exception, a particular exception indicating that a particular transactional document, of the set of transactional documents, is a duplicate transactional document, of the duplicate transactional documents, that has caused or is capable of causing the account of the client organization to update erroneously;
MOYERS at 0077 (disclosing the use of “exemplar documents” as representative of a “class” or claim) (“Prediction generator 640 is configured to collect exemplars of each class for which the model is being trained and create feature vectors for the exemplars. The exemplar EDI documents represent a training corpus for training a prediction model 662.”).
Claim Interpretation:  The recitation to receive a claim, is interpreted as the device of claim 15 receiving a claim, although the present limitation does not recite to what entity (e.g., client, particular device, or otherwise) performs the step of transmitting the claim.  This term has been previously mapped to “class” in the rejection of independent claim 15. See MOYERS at 0087.
17.2		generate: a first request to prevent the particular transactional document from being processed, or a second request to credit the account of the client organization, and provide the first request to a particular device, associated with the client organization, or the second request to a second particular device associated with the vendor organization.
MOYERS at 0039 (disclosing the transmission of the predictive value to the user interface as notification) (“Interface module 177 can be configured to provide one or more interfaces for an OU that includes notifications of predictions determined by prediction generator 175. Interface module 177 may provide a portal through which an OU can view the notifications. . . . For example, interface module 177 may provide notifications of predicted late or early delivery, notifications that invoices will or will not be paid or other notifications.”); MOYERS at 0096, Fig. 8 (disclosing the recited action as the dashboard providing alerts to the user, where the alert notifies the user of a predicted transaction processing error) (“FIG. 8 illustrates one embodiment of a dashboard 800 that may be provided to an OU user that alerts the user of predicted events, such as predicted late deliveries (indicated at 802).”); MOYERS at 0098 (disclosing the dashboard  is used to predict other events or the transaction processing errors).
	MOYERS does not explicitly disclose:
that a particular transactional document, of the set of transactional documents, is a duplicate transactional document, of the duplicate transactional documents, that has caused or is capable of causing the account of the client organization to update erroneously
or a second request to credit the account of the client organization
	SCHMIDTLER discloses:
17.1		receive a claim, of the set of claims, indicating that, the first exception is the first valid exception, a particular exception indicating that a particular transactional document, of the set of transactional documents, is a duplicate transactional document, of the duplicate transactional documents, that has caused or is capable of causing the account of the client organization to update erroneously;
[0077] In addition, it is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.
SCHMIDTLER at 77 (disclosing the updated transactional document as that with the automatically corrected values); SCHMIDTLER at 62, 68 (disclosing the particular transactional document, as one document in a set of transactional documents; and because the method  “may be repeated for sequential documents,” explicitly a “second document,” SCHMIDTLER disclose the duplicate document as part of a set of duplicate transactional documents, as described above); SCHMIDTLER at 47 (making explicit that the method discussed at 62, 68, involves the detection of duplicate transactional documents, where the detection of duplicates corresponds to an exception thrown on analysis).
	The combination of MOYERS in view of SCHMIDTLER does not explicitly disclose:
or a second request to credit the account of the client organization
	However, RODEN discloses this element and more, namely:
17.1		[a transactional document] that has caused or is capable of causing the account of the client organization to update erroneously;
RODEN at 4:54 (disclosing detecting duplicate entries to avoid double-billing).
17.2		generate: a first request to prevent the particular transactional document from being processed, or a second request to credit the account of the client organization, and provide the first request to a particular device, associated with the client organization, or the second request to a second particular device associated with the vendor organization.
RODEN at 6:45 (disclosing credit to account).
	Therefore claim 17 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Regarding claims 18 and 21, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
18.1	 	generate, after receiving the set of claims, summary statistics associated with the set of claims, the summary statistics including at least one of:
		 a total number of transactional documents processed over a time period, a total number of exceptions identified over the time period, a total number of claims received over the time period, a frequency at which a particular type of exception is generated over the time period, or a number of unidentified exceptions that caused or influenced a transaction processing error, of the transaction processing errors, over the time period
[0034] Metrics data generator 165 analyzes the document records 182 to generate metrics data representative of the performance, efficiency, progress or other quantifiable measure that can be associated with EDI documents. In particular, metrics data may quantify whether an exchange was associated with a particular event, such as early, on-time or late delivery. 
MOYERS at 0034 (disclosing the metrics data generator as analyzing document records to generate data quantifying exceptions where example exceptions listed are for transaction processing errors.).
18.2		 and provide the summary statistics for display on a user interface of a particular device associated with the client organization, and/or a second particular device associated with the vendor organization.
[0049] A presentation layer 207 may include an interface module 265 that can access distributed data store and provide a portal 270 accessible by a client web browser 275. A user at a client computing device may access the portal 270 and specify certain parameters. Interface module 265 can select a particular set of data in the data store 260 based on system or user specified parameters, process the set of data and generate web pages based on the set of data for presentation by the web browser 275 via the portal 270. In particular, interface module 265 may generate web pages that summarize or otherwise provide predicted metrics data. FIG. 8, for example, illustrates one embodiment of a dashboard that may be provided to an OU user that alerts the user of predicted late deliveries and late payments.
[0050] EDI analytics system 200 may further include notification modules configured to analyze data in data store 260 and automatically send notifications to OUs. In the illustrated embodiment, for example, EDI analytics system 200 may further include an e-mail notification module 280 configured to automatically generate e-mails to OUs. The notification modules can be configured, for example, to generate notifications when certain predicted metrics data is detected in data store 260. 
MOYERS at 0049-50 (disclosing the “dashboard” as an embodiment of the display for the metrics data).
	Therefore claims 18 and 21are rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MOYERS in view of SCHMIDTLER, in further view of RODEN, and in further view of Pre-Grant Publication US 20210065186 A1 (hereinafter “KRAMME”).

	Regarding claim 10, the method of claim 8, MOYERS discloses: wherein training the data model comprises: 
		training the data model by using a machine learning technique to process the historical transactional information, wherein the machine learning technique is: a clustering technique, a regression technique, or an estimation technique. 
MOYERS at 0082 (“In this example, feature extractor 650 outputs the reference feature vector generated for each exemplar PO document in the training corpus and the corresponding PO document actual classification generated by metrics data generator 600 for each exemplar PO document in the training corpus to model builder 660 which applies machine learning techniques to the reference feature vectors and actual classifications to build a prediction model 662.”).
	While MOYERS discloses the use of machine learning techniques (further at 0031, 0035, 0048, 0079), MOYERS does not disclose explicit embodiments of machine learning techniques for training the model.
	However, the combination of MOYERS, in view of SCHMIDTLER, and further in view of RODEN does not explicitly disclose:
wherein the machine learning technique is: a clustering technique, a regression technique, or an estimation technique
	KRAMME discloses:
		training the data model by using a machine learning technique to process the historical transactional information, wherein the machine learning technique is: a clustering technique, a regression technique, or an estimation technique. 
[0034] ML rule generator 40 may generally analyze various types of data to generate and/or update fraud detection and/or classification rules to be applied by fraud detection/classification unit 36 and stored in an ML rules database 58. As discussed in further detail below, the rules may be used to detect and/or classify a single type or category of fraudulent activity, or may be used broadly in connection with multiple types or categories of fraudulent activity. ML rule generator 40 may implement any suitable type or types of machine learning. For example, ML rule generator 40 may implement supervised learning techniques, such as decision trees, regression-based models, support vector machines (SVMs) and/or neural networks, and/or unsupervised learning techniques such as Dirichlet process mixture models and/or k-means clustering. Other machine learning techniques are also possible, such as techniques utilizing Bayesian networks, “deep learning” techniques, and so on.
KRAMME at 0034 (disclosing the machine learning rule generator 140 as implementing supervised and unsupervised learning techniques to train its data model, including the use of clustering, regression, and estimation).
	KRAMME is analogous art to MOYERS, SCHMIDTLER, and RODEN, as it involves devices and computers involved in transaction processing.  In particular, KRAMME discloses a machine learning system analogous to that of MOYERS, where MOYERS specifically contemplates an open-ended use of machine learning techniques to train its model.  The training of the model is a separate function from generating exceptions based on the analysis of new transactional documents input into the model.
	Where MOYERS discloses its EDI management system performing the recited machine learning functions to generate exceptions and claims; where SCHMIDTLER discloses a document analysis system for processing duplicate documents; and where RODEN further discloses classes of problematic transaction documents involving erroneous updates, disputes, cancellation, and delivery issues; and where KRAMME further discloses the use of clustering, regression, and estimation techniques—
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MOYERS to generate exceptions with respect to the duplicate documents of SCHMIDTLER, and to further include the problematic documents of RODEN, to perform the machine learning embodiments of KRAMME, because the system of MOYERS can generate exceptions for the duplicates of SCHMIDTLER and problematic documents of RODEN, with the machine learning techniques of KRAMME to a predictable a result.  
	Therefore claim 10 is rendered obvious by MOYERS in view of SCHMIDTLER and in further view of RODEN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GUPTA US 10467550 B1 [13:37-61]
(53) According to the PADS method, when the object header information and other information is received (the object header can either be received along with the raw data properties such as from device (16), or alternatively the object header information can be obtained by using computer processor (s) (10) to compare the raw data properties against a previously defined set of categories of real-world things and activities, classify this raw data according to these previously defined categories of real-world things), the system then (preferably in real-time) will also determine the object exception information.
(54) This object exception information can be understood as being an automated way of having the computer scan the raw data properties, and determine if anything is not as expected or as desired. If so then in some embodiments, a computer memory record of this exception (e.g. that something is not expected or desired, and related information) can be stored in the PADS database objects in computer memory in an exception information data field (see FIG. 3, 300.5).
(55) More specifically, this object exception information can be obtained by using the computer processor(s) (e.g. in server 10) to compare the raw data properties against a set of previously defined baseline properties of a defined set of real-world things and activities. Is there a match, or is something not right? The system is configured to automatically determine if any of the raw data properties represent an exception from these baseline properties. If an exception is found, it can be stored in computer memory (12) and PADS database object memory (FIG. 3, 300.5) as object exception information. From a terminology perspective, those PADS database objects that have at least one exception (e.g. at least one item of stored object exception information) will be designated as “exception marked PADS database objects.”
GECKLE US 20150170147 A1 
[0026] The fraud investigator computer 130 may be used by a fraud investigator to investigate an auto-cancel fraud-transaction when a customer inquires as to the status of their order that has been suspended and scheduled for cancellation, for example in 3 days. This time will allow a legitimate customer to call and inquire about why their order is late. If the customer contact occurs while the auto cancel fraud-transaction is still suspended and is scheduled for cancellation then a fraud investigator may reinstate the transaction, identifying the transaction as a false positive fraud-transaction, if they are convinced the transaction is not a fraud-transaction. For example, a customer, Mark, may place an order for a new phone on January 1. The order may be is recorded by the Transaction server 115 in the retail database 125. The fraud cancellation model 140 processed Mark's transaction on January 1 and found that it meet the criteria for auto cancellation, so the transaction was suspended and was scheduled for cancellation on January 4. On January 3, Mark goes online to check the status of his order and finds it is suspended. Mark calls up the company and the customer service representative's computer directs the representative to transfer the call to a fraud investigator. The fraud investigator gathers information from Mark and determines that the transaction was not fraudulent so the investigator reinstates the transaction and removes the scheduled January 4 cancellation. The fraud investigator computer 130 may also note the reinstated transaction as a false positive transaction. With this approach, the system 100 may efficiently detect false positives and the system 100 then may use the false positives to monitor the error rate of the fraud cancellation model 140 and replace the fraud cancellation model 140 to automatically keep up with the latest fraud trends.
SAMPATH US 20190228419 A1 
Transaction Monitoring Module (TMM) [0075] The TMM module is designed to perform continuous monitoring of business transaction data that are recorded in the subject organization's enterprise systems (e.g., Enterprise Resource Planning (ERP)); preferably, the application will run independently of the enterprise systems thus not hindering the performance of those systems. Transaction data is extracted through built-in connectors, normalized and then staged in the application database. Next, queries are run whereby the transactions are automatically flagged for further review if they violate pre-determined rules (rules engine) that are embedded in the software. These flagged transactions will be accessed by the appropriate individuals identified by the company for further review and audit based on probability scores assigned by the application (the process of assigning probability scores for each flagged transaction and the self-learning of the patterns of each transaction is discussed herein); they will be notified of exceptions, upon which they will log on to the application and follow a process to resolve the flagged transactions. Based on rules set up for the organization, holds may be placed on payment or the transaction flagged based on certain parameters or cleared without any further action.
Non-Patent Literature
Chen, Antin, Bowe, et. al. IBM Redbooks. Implementing Document Imaging and Capture Solutions with IBM Datacap. Published on 02 October 2015, updated 27 October 2015. available via https://www.redbooks.ibm.com/abstracts/SG247969.html  See pg. 19 (“1.5.3 Cross-industry: General business documents processing Virtually any business can benefit from the automated classification and data capture technology provided by Datacap to reduce costs and improve document processing time for various back-office documents.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685